DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/remarks filed December 29, 2021. Claim 1, 4, 5, 8, 14, and 17-20 have been amended. Claims 1-20 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 101 rejection. Applicant's arguments/amendments filed December 29, 2021 regarding the 35 USC § 101 rejection have been fully considered. Applicant's arguments/remarks are persuasive. Accordingly, the 35 USC § 101 rejection is withdrawn.

35 USC § 112 rejection. Applicant's arguments/remarks filed December 29, 2021 regarding the 35 USC § 112 rejection have been fully considered. Applicant's arguments/remarks are persuasive. Accordingly, the 35 USC § 112 rejection is withdrawn.

6.	35 USC § 103 Rejection. Applicant's arguments/amendments filed December 29, 2021 regarding the previous 35 USC § 103 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Zhang et al, CN 102509365 A, presented in this Final Office Action. Therefore, the prior 35 USC § 103 rejection is withdrawn in view of the new added features in the amended claims. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Stolfus et al, US 2018/0309592, in view of Song et al. US 2020/0033866, further in view of Zhang et al, CN 102509365 A, hereinafter referred to as Stolfus, Song, and Zhang, respectively.

Regarding claim 1, Stolfus discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: 
obtaining user-specific data for a user identity associated with a vehicle (See at least ¶ 16, “Specific terms and conditions may include the user providing at least one of the following non-limiting examples, user information, user identification, user traffic information ( e.g., allowing the traffic management module to collect traffic information from at least one communication device associated with the user, etc.), communication device control authorization, data usage authorization, times associated with travel, etc.”); 
obtaining time-based traffic data associated with a traffic zone (See at least ¶ 5, “a traffic management module may be configured to receive traffic information from one or more traffic information monitors. Upon detecting that a traffic condition ( e.g., accident, crash, disruption, congestion, road work, maintenance, construction, or other change in traffic flow rate, etc.) has occurred, the traffic management module may be configured to analyze a traffic situation and provide alternative routing suggestions based on the analysis”), (See at least ¶ 97, “Referring now to FIG. 7, a graphical representation of traffic turbulence 700 detected in a monitored traffic area is shown in accordance with embodiments of the present disclosure.”), (See at least ¶ 174, “It is an aspect of the present disclosure, that the traffic management module 108 may receive real-time traffic data from a number of traffic control devices 132 distributed in the traffic management system 100”); 
generating data, corresponding to a predicted interaction experience of the vehicle with traffic in the traffic zone during a predicted time range that the vehicle will traverse the traffic zone, based on the user-specific data and the time-based traffic data (See at least fig 1, ¶ 83, “In some embodiments, the simulation models may be generated to at least one of control traffic management, generate alternate routes, determine traffic flow patterns, anticipate traffic incidents, interpret entity information, and the like”), (See at least ¶ 131, “Using the collected information regarding the traffic condition and based on the change in severity, the information used in generating alternative routing may be adjusted. Among other things, this adjustment may account for, or accurately predict, future traffic conditions having similar, or identical, traffic condition information to the traffic condition information collected”); and 
communicating the data to a device for presentation to the user (See at least fig 1, ¶ 5, “the optimized traffic flow may provide routing alternatives that are determined to be optimal for the entire traffic system and individual users”), (See at least fig 1, ¶ 6, “Alternative routes may be provided to one or more entities via a presentation to a user interface of a communication device (e.g., smart phone, tablet, computer, etc.). The presentation may include an audio and/or video presentation via the communication device”).
Stolfus fails to explicitly disclose simulated virtual experience data.
However, Song teaches simulated virtual experience data (See at least fig 1-3, ¶ 44, “In some embodiments, the simulated 4D traffic environmental data includes 4D traffic environmental data in a virtual environment. For example, the 4D traffic environmental data in a virtual environment may include arrangement of roads ( e.g., geographical mapping), vehicles on the roads, pedestrians and other road-side objects, atmospheric setting (e.g., weather, time, etc.) in the virtual environment.”,) (See at least fig 1-3, ¶ 31, “the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment. In the example depicted in FIG. 1, the autonomous driving simulating system 108 includes a virtual traffic presentation engine 118 and a virtual drive simulating engine 120 to achieve the functionality thereof”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stolfus and include simulated virtual experience data as taught by Song a because it would allow the system performing a real-world autonomous driving operation in a safer, more time-efficient, and/or more cost-efficient manner (Song ¶ 36-37).
Stolfus fails to explicitly disclose a traffic zone that comprises a warning zone surrounding the traffic zone; in response to the vehicle entering the warning zone.
However, Zhang teaches a traffic zone that comprises a warning zone surrounding the traffic zone; in response to the vehicle entering the warning zone (See at least ¶ 99, “the charging prompt information is that the vehicle congestion charging platform in charge early warning area in the position information of the vehicle traffic restriction terminal sent when charging the precaution area is located on the charging region of the periphery, and further used for receiving the vehicle jam pre-warning prompt information sent by the”), (See at least ¶ 95, “said charge early warning area is on the periphery of the charging area, a corresponding access gateway 421 is also used in the early warning area in the location information, sending the charging prompt information to the vehicular traffic restriction terminal the charging prompt information is used for prompting the vehicle traffic restriction terminal is about to enter the charging area”,) (See at least ¶ 51, “vehicle congestion charging platform monitors vehicle traffic restriction terminal where the vehicle enters the warning area”), (See at least ¶ 53, “charge warning area information, if it is determined that vehicle enters the toll of the vehicle traffic restriction terminal early warning area”), (See at least ¶ 54, “it can remind the user to select whether to enter congestion area, the user can timely know the road congestion information and charge information. convenient for user, and also by the method can make user freely choose to enter or not enter the congestion charging area, inform the user in advance, the user can not entering the congestion charging area is selected in advance, can avoid more vehicle into the jam area, relieving the congestion phenomenon of city road on a certain extent”), (See at least ¶ 57, “vehicle congestion charging platform monitors vehicle traffic restriction terminal where the vehicle enters the charging area”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stolfus and include a traffic zone that comprises a warning zone surrounding the traffic zone; in response to the vehicle entering the warning zone as taught by Zhang a because it would allow the system to remind the user to select whether to enter congestion area (Zhang ¶ 54).

Regarding claim 2, Stolfus discloses the system of claim 1, wherein the obtaining the time-based traffic data comprises receiving reduced data from a traffic sensor (See at least fig 1, ¶ 26, “the traffic management module may make fast calculations on a reduced data set. This reduced data set may be used to provide alternative routing to one or more entities in the
group or to all of the entities of the group”).

Regarding claim 3, Stolfus discloses the system of claim 2, wherein the operations further comprise, embedding modeling data that is based on historical traffic data (See at least fig 1, ¶ 14, “the information collected, analyzed, and/or used in traffic management system may be stored and/or distributed to one or more parties. One example of information distribution may
include reporting results of the traffic management system to one or more parties”), in the traffic sensor, to facilitate the receiving the reduced data from the traffic sensor (See at least fig 1, ¶ 72, “the traffic monitors 130 may store collected traffic information in monitor data memory 152. The monitor data memory 152 may be accessed by the traffic management module 108”).

Regarding claim 4, Stolfus discloses the system of claim 1, wherein the time-based traffic data comprises current data that is processed to obtain the data relative to a current time (See at least fig 1, ¶ 28, “Adjustments to the traffic management and/or settings can be based on a planned change to the system, a planned event, and/or real-time data. In one embodiment, when real-time data is received, the traffic management module can anticipate disruptions, traffic incidents, and/or changes to traffic flow, and in response change the operation of the traffic system. Changing the operation of the traffic system may include providing alternative routes to one or more entities before a disruption occurs.”), (See at least fig 1, ¶ 83, “In some embodiments, the simulation models may be generated to at least one of control traffic management, generate alternate routes, determine traffic flow patterns, anticipate traffic incidents, interpret entity information, and the like”).
Stolfus fails to explicitly disclose simulated virtual experience data.
However, Song teaches simulated virtual experience data (See at least fig 1-3, ¶ 44, “In some embodiments, the simulated 4D traffic environmental data includes 4D traffic environmental data in a virtual environment. For example, the 4D traffic environmental data in a virtual environment may include arrangement of roads ( e.g., geographical mapping), vehicles on the roads, pedestrians and other road-side objects, atmospheric setting (e.g., weather, time, etc.) in the virtual environment.”,) (See at least fig 1-3, ¶ 31, “the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment. In the example depicted in FIG. 1, the autonomous driving simulating system 108 includes a virtual traffic presentation engine 118 and a virtual drive simulating engine 120 to achieve the functionality thereof”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stolfus and include simulated virtual experience data as taught by Song a because it would allow the system 

Regarding claim 5, Stolfus discloses the system of claim 1, wherein the time-based traffic data comprises historical data that is processed to obtain the data relative to a the predicted time range (See at least fig 1, ¶ 143, “a level of risk (e.g., of incident, further turbulence, etc.) associated with the path having turbulence may be determined based on a statistical likelihood of secondary incidents along the path. This information may take into account historical data, recorded instances of incidents, current traffic conditions, etc”).
Stolfus fails to explicitly disclose simulated virtual experience data.
However, Song teaches simulated virtual experience data (See at least fig 1-3, ¶ 44, “In some embodiments, the simulated 4D traffic environmental data includes 4D traffic environmental data in a virtual environment. For example, the 4D traffic environmental data in a virtual environment may include arrangement of roads ( e.g., geographical mapping), vehicles on the roads, pedestrians and other road-side objects, atmospheric setting (e.g., weather, time, etc.) in the virtual environment.”,) (See at least fig 1-3, ¶ 31, “the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment. In the example depicted in FIG. 1, the autonomous driving simulating system 108 includes a virtual traffic presentation engine 118 and a virtual drive simulating engine 120 to achieve the functionality thereof”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stolfus and include simulated virtual experience data as taught by Song a because it would allow the system performing a real-world autonomous driving operation in a safer, more time-efficient, and/or more cost-efficient manner (Song ¶ 36-37).

Regarding claim 6, Stolfus discloses the system of claim 1, wherein the user-specific data comprises information directed to avoidance of other traffic (See at least fig 1, ¶ 29, “Determinations may be made in considering whether it is reasonable to provide an alternate route for a particular entity or group of entities. These determinations may include entity and/or user preferences, user input, number of occupants associated with a vehicle and/or entity, information about the occupants associated with a vehicle and/or entity, severity of a traffic incident or disruption, and/or the like”), (See at least fig 1, ¶ 30, “a user may be presented with routing options for alternative routes. This presentation may be made via a GUI of a communication device. In any event, the options may include alternative route preferences (e.g., continually moving, fuel conservation, time conservation, side roads, highway roads, etc.), emergency override of alternative routing, requesting an emergency route to a destination, accepting provided alternative route, rejecting provided alternative route, etc., and/or combinations thereof.”).

Regarding claim 7, Stolfus discloses the system of claim 1, wherein the user-specific data comprises information directed to avoidance of: a type of traffic or an emission level (See at least fig 1, ¶ 30, “a user may be presented with routing options for alternative routes. This presentation may be made via a GUI of a communication device. In any event, the options may include alternative route preferences (e.g., continually moving, fuel conservation, time conservation, side roads, highway roads, etc.), emergency override of alternative routing, requesting an emergency route to a destination, accepting provided alternative route, rejecting provided alternative route, etc., and/or combinations thereof.”).

Regarding claim 8, Stolfus discloses the system of claim 1, wherein the operations further comprise predicting, based on the user-specific data and the time-based traffic data, estimated pricing data corresponding to the simulated virtual experience, and outputting the estimated pricing data (See at least fig 1, ¶ 17, “the user may have access to one or more of the following features: enhanced traffic information ( e.g., including traffic conditions, alternative routing preferences, etc.), alternative routing alerts, priority routing alternatives ( e.g., third tier users are given cost/time saving routes over other users, etc.), priority alerts ( e.g., alerts made to third tier users are made before alerts are made to other lower tiered users, etc.), stealth mode”).

Regarding claim 9, Stolfus discloses the system of claim 1, wherein the operations further comprise issuing a credit to the vehicle occupant in response to the simulated virtual experience differing by a threshold criterion from an actual experience in the traffic zone (See at least fig 1, ¶ 31, “a user may be awarded with emergency override credits that can be used by a user to reject an alternative route provided and/or request a preferred alternative route. The preferred alternative route may decrease the travel time and/or the travel distance (e.g., when compared to other alternative routes or an average alternative route, etc.) of an alternative route provided to the user”).

Regarding claim 10, Stolfus discloses the system of claim 1, wherein the presenting the simulated virtual experience occurs in response to a triggering rule being satisfied (See at least fig 1, ¶ 139, “Once the expected risk of a secondary incident reaches a predetermined likelihood (e.g., threshold value of confidence, etc.) the traffic management module 108 and/or the dispatch server 160 may determine and reserve a controlled zone/staging area to which the incident can be safely relocated”), (See at least fig 1, ¶ 175, “determines that the detected turbulence has reached a predetermined threshold requiring intervention (e.g., control, etc.), and instructs devices (e.g., traffic control devices 132, etc.) to mitigate an effect of the turbulence on the traffic management system 100”).

Regarding claim 11, Stolfus discloses the system of claim 1, wherein the user-specific data comprises a variable parameter corresponding to a traffic zone discount (See at least fig 1, ¶ 17, “the user may have access to one or more of the following features: enhanced traffic information ( e.g., including traffic conditions, alternative routing preferences, etc.), alternative routing alerts, priority routing alternatives ( e.g., third tier users are given cost/time saving routes over other users, etc.), priority alerts ( e.g., alerts made to third tier users are made before alerts are made to other lower tiered users, etc.), stealth mode”), (The examiner notes that increasing or decreasing cost to travel thru a roadway/ traffic zone is conventional and known in the art. It would be obvious to modify the invention to control this parameter).

Regarding claim 12, Stolfus discloses the system of claim 1, wherein the user-specific data comprises a variable parameter corresponding to at least one of: user identity information, carpool eligibility or urgency information (See at least fig 1, ¶ 19, “The enhanced data collection may include at least one of, start/ stop times, time of travel, routes taken, routes expected, route deviations, personal user information, vehicle identification, etc., and more associated with a user.”).

Regarding claim 13, Stolfus discloses the system of claim 1, wherein the operations further comprise guiding the user to a desired route relative to the traffic-related zone based on the user-specific data (See at least fig 1, ¶ 16, “Specific terms and conditions may include the user providing at least one of the following non-limiting examples, user information, user identification, user traffic information ( e.g., allowing the traffic management module to collect traffic information from at least one communication device associated with the user, etc.), communication device control authorization, data usage authorization, times associated with travel, etc”).

Regarding claim 14, Stolfus discloses a method, comprising: 
communicating, by a device comprising a processor, user-specific data to a traffic service (See at least fig 1, ¶ 16, “Specific terms and conditions may include the user providing at least one of the following non-limiting examples, user information, user identification, user traffic information ( e.g., allowing the traffic management module to collect traffic information from at least one communication device associated with the user, etc.), communication device control authorization, data usage authorization, times associated with travel, etc. In one embodiment, a user in the first tier may receive general information regarding traffic conditions ( e.g., from the traffic management module, etc.) in exchange for user data”).; 
receiving, by the device, data generated by the traffic service based on the user-specific data and time-based traffic data, wherein the simulated virtual experience data is based on a predicted time (See at least ¶ 5, “a traffic management module may be configured to receive traffic information from one or more traffic information monitors. Upon detecting that a traffic condition ( e.g., accident, crash, disruption, congestion, road work, maintenance, construction, or other change in traffic flow rate, etc.) has occurred, the traffic management module may be configured to analyze a traffic situation and provide alternative routing suggestions based on the analysis”), (See at least ¶ 97, “Referring now to FIG. 7, a graphical representation of traffic turbulence 700 detected in a monitored traffic area is shown in accordance with embodiments of the present disclosure.”), (See at least ¶ 174, “It is an aspect of the present disclosure, that the traffic management module 108 may receive real-time traffic data from a number of traffic control devices 132 distributed in the traffic management system 100”); and 
presenting, by the device, based on the data, a predicted future experience of the vehicle with traffic in the zone (See at least fig 1, ¶ 5, “the optimized traffic flow may provide routing alternatives that are determined to be optimal for the entire traffic system and individual users”), (See at least fig 1, ¶ 6, “Alternative routes may be provided to one or more entities via a presentation to a user interface of a communication device (e.g., smart phone, tablet, computer, etc.). The presentation may include an audio and/or video presentation via the communication device”).
Stolfus fails to explicitly disclose simulated virtual experience data.
However, Song teaches simulated virtual experience data (See at least fig 1-3, ¶ 44, “In some embodiments, the simulated 4D traffic environmental data includes 4D traffic environmental data in a virtual environment. For example, the 4D traffic environmental data in a virtual environment may include arrangement of roads ( e.g., geographical mapping), vehicles on the roads, pedestrians and other road-side objects, atmospheric setting (e.g., weather, time, etc.) in the virtual environment.”,) (See at least fig 1-3, ¶ 31, “the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment. In the example depicted in FIG. 1, the autonomous driving simulating system 108 includes a virtual traffic presentation engine 118 and a virtual drive simulating engine 120 to achieve the functionality thereof”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stolfus and include simulated virtual experience data as taught by Song a because it would allow the method performing a real-world autonomous driving operation in a safer, more time-efficient, and/or more cost-efficient manner (Song ¶ 36-37).

However, Zhang teaches in response to a vehicle entering a warning zone surrounding a congestion pricing zone, the vehicle will enter the congestion pricing zone (See at least ¶ 99, “the charging prompt information is that the vehicle congestion charging platform in charge early warning area in the position information of the vehicle traffic restriction terminal sent when charging the precaution area is located on the charging region of the periphery, and further used for receiving the vehicle jam pre-warning prompt information sent by the”), (See at least ¶ 95, “said charge early warning area is on the periphery of the charging area, a corresponding access gateway 421 is also used in the early warning area in the location information, sending the charging prompt information to the vehicular traffic restriction terminal the charging prompt information is used for prompting the vehicle traffic restriction terminal is about to enter the charging area”,) (See at least ¶ 51, “vehicle congestion charging platform monitors vehicle traffic restriction terminal where the vehicle enters the warning area”), (See at least ¶ 53, “charge warning area information, if it is determined that vehicle enters the toll of the vehicle traffic restriction terminal early warning area”), (See at least ¶ 54, “it can remind the user to select whether to enter congestion area, the user can timely know the road congestion information and charge information. convenient for user, and also by the method can make user freely choose to enter or not enter the congestion charging area, inform the user in advance, the user can not entering the congestion charging area is selected in advance, can avoid more vehicle into the jam area, relieving the congestion phenomenon of city road on a certain extent”), (See at least ¶ 57, “vehicle congestion charging platform monitors vehicle traffic restriction terminal where the vehicle enters the charging area”).


Regarding claim 15, Stolfus discloses the method of claim 14.
Stolfus fails to explicitly disclose wherein the presenting the virtual experience comprises outputting a three-dimensional visual rendering to a display device.
However, Song teaches wherein the presenting the virtual experience comprises outputting a three-dimensional visual rendering to a display device (See at least fig 1-3, ¶ 4, “the disclosure describes a computer-implemented method including: creating time dependent three-dimensional (3D) traffic environment data using at least one of real traffic element data and simulated traffic element data; creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stolfus and include wherein the presenting the virtual experience comprises outputting a three-dimensional visual 

Regarding claim 16, Stolfus discloses the method of claim 14, wherein the presenting the virtual experience comprises outputting a visual rendering to a display device, and wherein the visual rendering is sped up relative to the predicted experience (See at least fig 1, ¶ 6, “Alternative routes may be provided to one or more entities via a presentation to a user interface of a communication device (e.g., smart phone, tablet, computer, etc.). The presentation may include an audio and/or video presentation via the communication device”).

Regarding claim 17, Stolfus discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor facilitate performance of operations (See at least fig 1, ¶ 220, “a traffic management system, comprising: a processor; and a computer readable storage medium having stored thereon instructions”), the operations  
obtaining current traffic data associated with a traffic zone for a vehicle that is determined to be approaching the traffic zone(See at least ¶ 5, “a traffic management module may be configured to receive traffic information from one or more traffic information monitors. Upon detecting that a traffic condition ( e.g., accident, crash, disruption, congestion, road work, maintenance, construction, or other change in traffic flow rate, etc.) has occurred, the traffic management module may be configured to analyze a traffic situation and provide alternative routing suggestions based on the analysis”), (See at least fig 1, ¶ 28, “Adjustments to the traffic management and/or settings can be based on a planned change to the system, a planned event, and/or real-time data. In one embodiment, when real-time data is received, the traffic management module can anticipate disruptions, traffic incidents, and/or changes to traffic flow, and in response change the operation of the traffic system. Changing the operation of the traffic system may include providing alternative routes to one or more entities before a disruption occurs.”), (See at least fig 1, ¶ 83, “In some embodiments, the simulation models may be generated to at least one of control traffic management, generate alternate routes, determine traffic flow patterns, anticipate traffic incidents, interpret entity information, and the like”); 
generating data based on the current traffic data (See at least fig 1, ¶ 83, “In some embodiments, the simulation models may be generated to at least one of control traffic management, generate alternate routes, determine traffic flow patterns, anticipate traffic incidents, interpret entity information, and the like”), (See at least ¶ 131, “Using the collected information regarding the traffic condition and based on the change in severity, the information used in generating alternative routing may be adjusted. Among other things, this adjustment may account for, or accurately predict, future traffic conditions having similar, or identical, traffic condition information to the traffic condition information collected”); and 
communicating the data to a wireless device associated with the vehicle for presenting a simulated virtual experience corresponding to a predicted interaction between the vehicle and predicted traffic in the traffic zone (See at least fig 1, ¶ 5, “the optimized traffic flow may provide routing alternatives that are determined to be optimal for the entire traffic system and individual users”), (See at least fig 1, ¶ 6, “Alternative routes may be provided to one or more entities via a presentation to a user interface of a communication device (e.g., smart phone, tablet, computer, etc.). The presentation may include an audio and/or video presentation via the communication device”).
Stolfus fails to explicitly disclose simulated virtual experience data.
However, Song teaches simulated virtual experience data (See at least fig 1-3, ¶ 44, “In some embodiments, the simulated 4D traffic environmental data includes 4D traffic environmental data in a virtual environment. For example, the 4D traffic environmental data in a virtual environment may include arrangement of roads ( e.g., geographical mapping), vehicles on the roads, pedestrians and other road-side objects, atmospheric setting (e.g., weather, time, etc.) in the virtual environment.”,) (See at least fig 1-3, ¶ 31, “the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment. In the example depicted in FIG. 1, the autonomous driving simulating system 108 includes a virtual traffic presentation engine 118 and a virtual drive simulating engine 120 to achieve the functionality thereof”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Stolfus and include simulated virtual experience data as taught by Song a because it would allow the medium performing a real-world autonomous driving operation in a safer, more time-efficient, and/or more cost-efficient manner (Song ¶ 36-37).

However, Zhang teaches determined to have entered a warning zone associated with the traffic zone, during a predicted time range that the vehicle will occupy the traffic zone (See at least ¶ 99, “the charging prompt information is that the vehicle congestion charging platform in charge early warning area in the position information of the vehicle traffic restriction terminal sent when charging the precaution area is located on the charging region of the periphery, and further used for receiving the vehicle jam pre-warning prompt information sent by the”), (See at least ¶ 95, “said charge early warning area is on the periphery of the charging area, a corresponding access gateway 421 is also used in the early warning area in the location information, sending the charging prompt information to the vehicular traffic restriction terminal the charging prompt information is used for prompting the vehicle traffic restriction terminal is about to enter the charging area”,) (See at least ¶ 51, “vehicle congestion charging platform monitors vehicle traffic restriction terminal where the vehicle enters the warning area”), (See at least ¶ 53, “charge warning area information, if it is determined that vehicle enters the toll of the vehicle traffic restriction terminal early warning area”), (See at least ¶ 54, “it can remind the user to select whether to enter congestion area, the user can timely know the road congestion information and charge information. convenient for user, and also by the method can make user freely choose to enter or not enter the congestion charging area, inform the user in advance, the user can not entering the congestion charging area is selected in advance, can avoid more vehicle into the jam area, relieving the congestion phenomenon of city road on a certain extent”), (See at least ¶ 57, “vehicle congestion charging platform monitors vehicle traffic restriction terminal where the vehicle enters the charging area”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Stolfus and include determined to have entered a warning zone associated with the traffic zone, during a predicted time range that the vehicle will occupy the traffic zone as taught by Zhang a because it would allow the medium to remind the user to select whether to enter congestion area (Zhang ¶ 54).

Regarding claim 18, Stolfus discloses the non-transitory machine-readable medium of claim 17, wherein the operations further comprise receiving user-specific data (See at least fig 1, ¶ 29, “Determinations may be made in considering whether it is reasonable to provide an alternate route for a particular entity or group of entities. These determinations may include entity and/or user preferences, user input, number of occupants associated with a vehicle and/or entity, information about the occupants associated with a vehicle and/or entity, severity of a traffic incident or disruption, and/or the like”), (See at least fig 1, ¶ 30, “a user may be presented with routing options for alternative routes. This presentation may be made via a GUI of a communication device. In any event, the options may include alternative route preferences (e.g., continually moving, fuel conservation, time conservation, side roads, highway roads, etc.), emergency override of alternative routing, requesting an emergency route to a destination, accepting provided alternative route, rejecting provided alternative route, etc., and/or combinations thereof.”), and determining predicted billing data based on the user- specific data and the simulated virtual experience data (See at least fig 1, ¶ 17, “the user may have access to one or more of the following features: enhanced traffic information ( e.g., including traffic conditions, alternative routing preferences, etc.), alternative routing alerts, priority routing alternatives ( e.g., third tier users are given cost/time saving routes over other users, etc.), priority alerts ( e.g., alerts made to third tier users are made before alerts are made to other lower tiered users, etc.), stealth mode”), (The examiner notes that predicted billing data is conventional and known in the art. It would be obvious to modify the invention to add this feature).

Regarding claim 19, Stolfus discloses the non-transitory machine-readable medium of claim 17, wherein the operations further comprise, embedding modeling data that is based on historical traffic data, in a traffic sensor (See at least fig 1, ¶ 14, “the information collected, analyzed, and/or used in traffic management system may be stored and/or distributed to one or more parties. One example of information distribution may include reporting results of the traffic management system to one or more parties”), and wherein the obtaining the current traffic data comprises receiving reduced data that is filtered or classified via the modeling data from the traffic sensor (See at least fig 1, ¶ 72, “the traffic monitors 130 may store collected traffic information in monitor data memory 152. The monitor data memory 152 may be accessed by the traffic management module 108”).

Regarding claim 20, Stolfus discloses the non-transitory machine-readable medium of claim 17.
Stolfus fails to explicitly disclose wherein the generating the simulated virtual experience data based on the current traffic data comprises generating three- dimensional visual rendering data.
(See at least fig 1-3, ¶ 4, “the disclosure describes a computer-implemented method including: creating time dependent three-dimensional (3D) traffic environment data using at least one of real traffic element data and simulated traffic element data; creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data”), (See at least fig 1-3, ¶ 37, “performing a real-world autonomous driving operation using the trained autonomous driving model. An applicable engine or module for performing a real-world autonomous driving operation mounted in a real-world autonomous driving vehicle can perform the real-world autonomous driving operation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Stolfus and include wherein the generating the simulated virtual experience data based on the current traffic data comprises generating three-dimensional visual rendering data as taught by Song a because it would allow the medium performing a real-world autonomous driving operation in a safer, more time-efficient, and/or more cost-efficient manner (Song ¶ 36-37).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665